IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
5:18-CV-445-D

ANTHONY BLUE, as the Administrator of _)
the Estate of JAMES E. BLUE, SR., )
)
Plaintiff, )
) ORDER
Vv. )
)
)
)
)
)

RANDY L. HILL, RUAN TRANSPORT
CORPORATION, and AIRGAS USA, LLC,

Defendants.

This case is before the court on the consent motion (D.E. 42) by defendants Randy L. Hill
(“Hill”), Ruan Transport Corporation, and Airgas USA, LLC (“Airgas”) (collectively
“defendants”) to excuse Hill and a representative from Airgas from in-person attendance at the
settlement conference scheduled for 16 October 2019 (see D.E. 43). There being no opposition to
the motion and good cause having been shown, the motion is ALLOWED. Hill and a
representative from Airgas are excused from in-person attendance at the conference, but shall be
available by telephone during the entire settlement conference. Nothing herein shall be deemed to
limit the court’s discretion with respect to arrangements for any further settlement proceedings in

this case.

SO ORDERED, this 2-\ day of September 2019. l

 

James E. Gates
United States Magistrate Judge
